Currier, Judge,
delivered the opinion of the court.
It appears from the record that Jameson petitioned the Webster County Court to be relieved from the payment of certain taxes, alleging certain facts which he claimed entitled him to exemption. Not being satisfied with the action of the County Court, he has brought the case here by successive appeals through the Circuit and District Courts.
We are referred to no law authorizing these proceedings, but have nevertheless looked into the record, and find that no question is saved for review in this court. No exception appears to have been taken to any of the rulings of the Circuit Court on the trial there. No instructions were asked or given, nor was there any exception taken to any action of the court in admitting or excluding evidence.
The judgment will be affirmed.
The other judges concur.